Citation Nr: 1709781	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-10 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to March 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In April 2013, the Veteran and his son testified at a travel board hearing before Veterans Law Judge (VLJ) Mark Halsey.  A transcript of the hearing is of record.  

In April 2014 and November 2014, the Board remanded this matter for further development. 

The Veterans Law Judge who conducted the April 2013 hearing is no longer with the Board.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in the decision made on that appeal.  Therefore, pursuant to 38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016), the Veteran was informed in January 2017 that he had the right to obtain another Board hearing.  Subsequently, in a January 2017 correspondence, the Veteran requested a video teleconference Board hearing in connection with this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Veteran's request for another board hearing, this case must be remanded to schedule the Veteran for a video teleconference Board hearing before the undersigned VLJ. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a video teleconference Board hearing in accordance with applicable procedures.  The Veteran and his representative should be duly notified of the hearing.  If the Veteran subsequently decides that he does not want a hearing, he should withdraw the hearing request in writing to the RO.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




